Citation Nr: 1705114	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and anxiety, on a direct basis or as secondary to the service-connected disabilities.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for an ear disorder, to include Meniere's syndrome.

(The issues of entitlement to service connection for lumbar spine degenerative disc disease; entitlement to service connection for right leg numbness, to include as secondary to lumbar spine degenerative disc disease; entitlement to service connection for hemochromatosis; entitlement to an initial evaluation in excess of 10 percent for hypertension; and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992.  The Veteran was also a member of the United States Air Force Reserve (USAFR) with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from May 1992 to August 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In December 2014, the Board remanded these matters for additional development and readjudication. 

The Board notes that a hearing was held in May 2011 before a different Veterans Law Judge on issues which were not addressed during the August 2014 hearing.  The issues discussed at the May 2011 hearing will be the subject of a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for an acquired psychiatric disorder, GERD, sinusitis, and an ear disorder, to include Meniere's disease, is warranted.

The Veteran has alleged that not all of his military service has been fully accounted for in terms of a period of service in the Air Force Reserve in a dual status under 10 U.S.C. § 10216 as both an employee of the Federal government and as a member of the Selected Reserve, serving as a military technician.  He notes specifically that he remained in that dual status from July 2005 to May 2009 and inferred that such periods of service should be treated as active duty warranting application of all the attendant presumptions as to soundness at service entry, aggravation, and chronic diseases.

In some cases, a federal civilian employee is required to have dual status (i.e., maintain membership in the Selected Reserve (which includes the National Guard)), and in a limited number of cases, he or she is not.  See 10 U.S.C.A. § 10216 (2015) (Military Technicians (Dual Status)) and 10 U.S.C.A. § 10217 (2015) (Non-Dual Status Technicians).

The Veteran has reported that he was an Air Reserve Technician, which means he was employed by the Department of Defense as a civilian employee and he also was a member of the USAFR as well.  See, e.g. 10 U.S.C.A. §§ 10216, 10217.  In his reserve status, he has served periods of active duty for training (ACDUTRA) and inactive duty for training (IDT or INACDUTRA).  Service personnel records have also shown that he was classified as an Aircraft Structural Maintenance Craftsman in 2004 and 2005.  

The Board notes that the Court of Appeals for Veterans Claims has held that there is
no legal basis upon which to establish service connection for diseases or injuries incurred during civilian employment.  See, e. g., Venturella v Gober, 10 Vet. App.
340 (1997) (holding that where a claimant has status as a Reserve/Guard member
and as a civilian military employee, service connection is not in order for those
diseases or injuries that were incurred during civilian employment).

Of record is a February 2013 memorandum, in which an AOJ employee set forth the dates of ten periods of active duty for training (ACDUTRA) served by the Veteran from 1995 to 2004 and multiple days of inactive duty training (INACDUTRA) during the same period based on information furnished by the service department. Accompanying that memorandum were service department records indicating that between May 1994 and May 1995, no active duty for training was served, but 12 points were earned by the Veteran towards retirement for INACDUTRA.  

In the December 2014 remand, the Board highlighted that whether active duty, ACDUTRA or INACDUTRA occurred after May 1992 or subsequent to May 2004 was not fully established, nor was it shown that the AOJ has to date considered whether the Veteran's "dual status" subsequent to his May 1992 discharge constitutes active duty ACDUTRA or INACDUTRA.  Moreover a complete set of service treatment and personnel records was not now shown to be on file.  Thereafter, the AOJ was instructed to verify all service dates of the Veteran to include each and every period of active duty, ACDUTRA, INACDUTRA, and all periods of dual service.  The Board also instructed the AOJ to discuss the significance, if any, of the Veteran's "dual status" service in the USAFR, and specifically, as to whether such service constituted active duty, ACDUTRA, or INACDUTRA.

Additional service treatment records and service personnel records were associated with the record in 2014 and 2015.  The records appear to be have been submitted by the Veteran and also to be received from Headquarters, Air Force Reserve Personnel Center in November 2015.  Between May 1994 and May 1995, no AD (active duty) was served, but 12 points were earned by the Veteran towards retirement for IDT (inactive duty training).  Between May 2004 and May 2005, no AD was served, but 20 points were earned by the Veteran towards retirement for IDT.  Between May 2005 and May 2006, 15 points were earned for AD and 44 points were earned by the Veteran towards retirement for IDT.  Between May 2006 and May 2007, 36 points were earned for AD and 44 points were earned by the Veteran towards retirement for IDT.  Between May 2007 and May 2008, 9 points were earned for AD and 48 points were earned by the Veteran towards retirement for IDT.  Between May 2008 and May 2009, no AD was served, but 4 points were earned by the Veteran towards retirement for IDT.  Between May 2009 and May 2010, no AD was served and no points were earned by the Veteran towards retirement for IDT.  

In addition, VA obtained a sampling of the Veteran's pay records from the Defense Finance and Accounting service (DFAS) in September 2015 dated from 1995 to 2008.  Finally, review of the February 2016 supplemental statement of the case showed that the AOJ did not evaluate or even discuss any of the evidence pertaining to verification of the Veteran's service dates or the significance, if any, of the Veteran's "dual status" service in the USAFR.

Under these circumstances, in order to adequately address the December 2014 Remand instructions, the Board must again remand the appeal in order to verify all service dates of the Veteran, to include each and every period of active duty, ACDUTRA, INACDUTRA, and all periods of dual service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Any request for information must ask for copies of the Veteran's USAFR Point Credit Summary for the following annual time periods:  May 1994 to May 1995; May 2004 to May 2005; May 2005 to May 2006; May 2006 to May 2007; May 2007 to May 2008; and May 2008 to May 2009.  

Regarding the service connection claim for an acquired psychiatric disorder, the Veteran contended that his depression is secondary to his service-connected disabilities, including hearing loss, tinnitus, and hypertension.  He has asserted that a treating physician has advised him that his depression is due to his hypertension.  Post-May 1992 entries in the record revealing diagnoses of major depression.  

In a July 2011 VA examination report, the VA examiner found that the Veteran's depression was not due to his service-connected hypertension.  In a February 2015 VA mental disorders examination report, the VA examiner diagnosed unspecified depressive disorder.  Based upon direct evaluation of the Veteran and review of records, the examiner opined that the Veteran's mental illness symptoms were not associated with or aggravated by his service-connected hypertension and most likely associated with post-military life stressors.  However, in a June 2016 private medical opinion from J.W.E., M. D., the private physician indicated that it was as likely as not that the Veteran's depression was secondary to his physical impairments, including lumbar spine degenerative disc disease, Meniere's syndrome/BPPV, hearing 1oss, tinnitus, and hypertension.

Regarding the service connection claim for sinusitis, the Veteran contended that his disorder was of service origin.  He further indicated that his sinusitis was first found in or about 1990 when he was stationed at McClellan Air Force Base in California and that he continued to be treated for his sinus problems three times yearly in the years following.  Service treatment records compiled prior to 1992 disclosed treatment for nasal congestion, with post-May 1992 entries in the record revealing diagnoses of sinus disease based on a head scan in November 2008 and histories of sinus problems.  In a February 2015 VA examination report, the examiner indicated that the Veteran was exhibiting signs and symptoms of chronic allergic rhinitis.  The examiner found no indication that the Veteran had been treated for any "sinus condition" between November 1988 and May 1992.  Between 2005 and 2009, the examiner acknowledged the Veteran's assertions that he served in a "dual status" that was active duty.  However, the examiner indicated that it was unclear to him whether that was the case and that that determination would be up to the Board.

Regarding the service connection claim for Meniere's syndrome, the Veteran contended that his disorder was of service origin.  He further indicated that his Meniere's syndrome was diagnosed in 2008 and the Board notes that service treatment records compiled prior to 1992 disclosed treatment for nasal congestion, with post-May 1992 entries in the record revealing diagnoses of Eustachian tube dysfunction, histories of sinus problems, and Meniere's disease.  It is also shown by the record that the Veteran was found to be physically unfit for further duty by a Physical Evaluation Board in May 2010 on the basis of two diagnoses, one of which included right auditory nerve neuritis and right vestibular neuronitis as evaluated under VA Code 6299-6205 which pertains to Meniere's syndrome.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2015).

In a February 2015 VA ear conditions examination report, the examiner opined that the most likely diagnosis for the Veteran's complaint of dizziness would be residuals from the acute vestibular neuronitis (viral labyrinthitis) that occurred November 2008.  The examiner indicated that it was apparent that the Veteran's episode was not incurred while on active duty between November 1988 and May 1992.

Between 2005 and 2009, the examiner acknowledged the Veteran's assertions that he served in a "dual status" that was active duty.  However, the examiner indicated that it was unclear to him whether that was the case and that that determination would be up to the Board.  In a June 2015 addendum, the examiner indicated that he was unable to find objective evidence of the presence of a specific vestibular disorder to account for the Veteran's complaint of recurrent dizziness.  In an additional August 2015 VA ear conditions examination report, the examiner diagnosed benign paroxysmal positional vertigo (BPPV).  Thereafter, in a June 2016 private medical opinion from J.W.E., M. D., the private physician opined that it was more likely than not that the Veteran's BPPV and Meniere's syndrome were caused by his exposure to jet fuel while working as an aircraft structural repair specialist in the military.  In the cited rationale, the examiner indicated that the Veteran's service records showed that his job involved exposure to jet fuel, paint chromate, and other chemicals on a daily basis during his active duty.

Based on the incomplete verification of the Veteran's service periods as well as the cumulative evidence of record, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder, sinusitis, and ear disorder, to include Meniere's disease, on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any updated VA treatment records should be obtained.  The record contains VA North Texas Health Care System (VANTHCS) treatment records most recently dated in November 2015.  Therefore, on remand, updated VA treatment records, from VANTHCS, to include all associated outpatient clinics, dated since November 2015, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed psychiatric, GERD, sinusitis, and ear disorders from VANTHCS for the time period from November 2015 to the present and associate them with the record.

2.  Verify all service dates of the Veteran, to include each and every period of active duty, ACDUTRA, INACDUTRA, and all periods of dual service with any appropriate records repository, to include Air Force Reserve Personnel Center Headquarters.  The significance, if any, of the Veteran's "dual status" service in the USAFR, and specifically, as to whether such service constitutes active duty, ACDUTRA, or INACDUTRA, should be fully addressed.  

Any request for information must ask for copies of the Veteran's USAFR Point Credit Summary for the following annual time periods:  May 1994 to May 1995; May 2004 to May 2005; May 2005 to May 2006; May 2006 to May 2007; May 2007 to May 2008; and May 2008 to May 2009.  All efforts to obtain such records should be indicated in the electronic claims file.  If the records are unavailable, the file should be annotated to reflect such and the Veteran and his attorney must be notified of such.

3.  The AOJ should then compile a complete list of any verified period of active duty, ACDUTRA, and INACDUTRA during the Veteran's USAFR service from May 1992 to August 2010 and include it in the electronic claims file for review.  

4.  Thereafter, the Veteran must be afforded the appropriate VA examination(s) in order to clarify the nature and etiology of his claimed sinusitis, ear disorder, and acquired psychiatric disorder.  Prior to conducting the examination(s), the electronic claims file must be made available to an appropriate examiner for review of the case, to include the list of verified periods of service.  A notation to the effect that this record review took place should be included in the report of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide opinions as to the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any previously or currently diagnosed sinusitis onset during or was causally related to active military service, to include the Veteran's period of active duty from November 1988 to May 1992, as well as any verified period of active duty, ACDUTRA, and INACDUTRA during his USAFR service from May 1992 to August 2010.  In doing so, the examiner must also address and reconcile the findings contained in the February 2015 VA examination report. 

b)  Whether it is at least as likely as not (50 percent probability or greater) that any previously or currently diagnosed ear disorder, to include Meniere's disease/BPPV, had onset during or was causally related to active military service, to include the Veteran's period of active duty from November 1988 to May 1992 (including asserted in-service jet fuel exposure), as well as any verified period of active duty, ACDUTRA, and INACDUTRA during his USAFR service from May 1992 to August 2010.  In doing so, the examiner must also address and reconcile the findings contained in the February 2015 VA examination report with June 2015 addendum, the August 2015 VA examination report, internet research materials on fuel exposure, and the June 2016 private medical opinion from J.W.E., M. D.

c)  Whether it is at least as likely as not (50 percent probability or greater) that any previously or currently diagnosed acquired psychiatric disorder onset during or was causally related to active military service, to include the Veteran's period of active duty from November 1988 to May 1992, as well as any verified period of active duty, ACDUTRA, and INACDUTRA during his USAFR service from May 1992 to August 2010.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed acquired psychiatric disorder was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently hypertension, bilateral hearing loss, tinnitus, left knee chondromalacia patellae, and right knee chondromalacia patellae).  In doing so, the examiner must also address and reconcile the findings contained in the July 2011 and February 2015 VA examination reports as well as the June 2016 private medical opinion from J.W.E., M. D.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

5.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report as well as all correspondence with Air Force Reserve Personnel Center to ensure that each is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2016 supplemental statement of the case.  Such consideration should include the Veteran's assertions that his period of dual status as a Federal employee and member of the Selected Reserve should be considered active duty or its equivalent.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

